DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, lines 6-7, “other surface preparation” is unclear as to which surface preparation this is.
As to claim 5, line 3, “other surface preparation” is unclear as to which surface preparation this is.
As to claim 6, lines 6-7, “other surface preparation” is unclear as to which surface preparation this is.
As to claim 9, lines 6-7, “other surface preparation” is unclear as to which surface preparation this is.
As to claim 16, lines 8-9, “other surface preparation” is unclear as to which surface preparation this is.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 11, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krioutchkov (10,371,653) in view of Hopper et al. (8,773,125) and Yang et al. (Family include CN10933405A, published date 2/15/2019 or WO202/0125466A1, earliest effectively filed date 12/18/2018).

Krioutchkov et al. discloses an NMR system for use at oil and gas well heads (note abstract).  The NMR analysis of gas and liquids within a channel/pipe system comprises an inner layer composed of polyetheretherketone (PEEK) defining an internal volume within the pipe; and a thermoplastic insulating layer is made of polyetheretherketone (PEEK) in operative contact with the inner layer. Note column 5, lines 35-41.
Krioutchkov et al. differs from the instant invention by not disclosing a diameter of the channel and the PEEK material was extruded and subjected to annealing.
Hopper et al. disclose an NMR device 100 having at least one permanent magnet (130), an RF antenna 140, a flowline for use in NMR measurements on fluid, wherein the channel 110 has a diameter from 100 um (0.0039 inches) to 5 mm (0.19685 inches). The body comprises a material such as one of sapphire, silica or quartz, electrically insulated and dielectric, and non-conductive material such as glass, ceramic, a polymer or some combination thereof. Note column 3, lines 4-20; column 6, line 37 - column 9, line 22; column 8, lines 22-62; and column 10, lines 37-43.  NMR device 100 is in communication with a downhole tool along with a processor that reads on the NMR electronics module.  Note column 10, lines 50-60.   
Yang et al. (all references will be with respect to CN109334054A) discloses PEEK material having uneven shrinkage, cracks, or deformation if the material is not annealed.  Steps of extruding PEEK material into a rod shape or tube shape then placed in a metal tube for annealing the extruded PEEK material in temperatures from 180°C-260°C improves strength and chemical resistance as well as having best dimensional stability.  Note Background Technique, Summary of the Invention, and Detailed Ways; English translation provided by EPO.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Krioutchkov et al. using the size of the channels/pipes and NMR device of Hopper et al. for optimal downhole drilling and with that method of making PEEK material of Yang et al. in order to improve the performance of the PEEK material used in the channels of the NMR system of Krioutchkov et al.  The metal tube as mentioned in Yang et al. reads on the instant invention’s “through-hole gauge pin”.  
As to “the channel is formed using a through-hole gauge pin”, it is considered language that are defined as product-by-process. There is no patentable weight given to the procedure since the prior art to Krioutchkov et al. in view of Hopper et al. and Yang et al. disclose the apparatus claim.
“Even though product-by process claims are limited by and defined by the
process, determination of the patentability is based on the product itself. The
patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).


Claims 1, 6, 8, 9, 11, 12, 15, 16, 18, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Giammar et al. (Impact of Microstructure on the Containment and Migration of CO2 in Fractured Basalts, July 2018) in view of Hopper et al. (8,773,125).
Giammar et al. discloses using high pressure NMR probes for observing liquids, gases, supercritical fluids and solids.  The elevated-temperature and elevated-pressured sample holder was fabricated out of yttria-stabilized zirconia.  It can hold up to 400 bar of pressure and is rated to 400°C.  The NMR probes are used with a flow pump.  Note pages 12-13, sections 2.6.1 and 2.6.2.
Giammar et al. or Ting et al. differ from the instant invention by not disclosing a diameter of the channel.  
Hopper et al. disclose an NMR device 100 having at least one permanent magnet (130), an RF antenna 140, a flowline for use in NMR measurements on fluid, wherein the channel 110 has a diameter from 100 um (0.0039 inches) to 5 mm (0.19685 inches). The body comprises a material such as one of sapphire, silica or quartz, electrically insulated and dielectric, and non-conductive material such as glass, ceramic, a polymer or some combination thereof. Note column 3, lines 4-20; column 6, line 37 - column 9, line 22; column 8, lines 22-62; and column 10, lines 37-43.  NMR device 100 is in communication with a downhole tool along with a processor that reads on the NMR electronics module.  Note column 10, lines 50-60.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giammar et al. using the size of the channels/pipes and NMR device of Hopper et al. for optimal downhole drilling
Claims 1, 5, 6, 8, 9, 11, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hopper et al. (8,773,125) in view of Masuda (7,737,689).
Hopper et al. disclose an NMR device 100 having at least one permanent magnet (130), an RF antenna 140, a flowline for use in NMR measurements on fluid, wherein the channel 110 has a diameter from 100 um (0.0039 inches) to 5 mm (0.19685 inches). The body comprises a material such as one of sapphire, silica or quartz, electrically insulated and dielectric, and non-conductive material such as glass, ceramic, a polymer or some combination thereof. Note column 3, lines 4-20; column 6, line 37 - column 9, line 22; column 8, lines 22-62; and column 10, lines 37-43.  NMR device 100 is in communication with a downhole tool along with a processor that reads on the NMR electronics module.  Note column 10, lines 50-60.   
	Hopper et al. discloses all elements of the instant invention except for the sapphire channel formed by grinding or other surface preparation applied to a surface preparation applied to a surface of the sapphire that forms the channel.  
	Masuda discloses making a vessel body 3 and pipe portion 7 for rare gas filling of an MRI system (column 1, line 14-column 2, line 30) out of sapphire and may be fabricated by preparing raw material of sapphire through Verneuil’s method or the like, subjecting to cutting and grinding process shaping according to a usual manner through a thermal diffusion portion.  Note column 9, lines 4-17.  The pipe portion 7 has an outer diameter of 5 mm (0.197 inches) to 10 mm (0.394 inches) and an inner diameter of 3 mm (0.118 inches) to 8 mm (0.315 inches).  Note column 8, lines 47-56.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hopper et al. with that of Masuda using the method of grinding sapphire for optimal NMR test results. 
Claims 12-14, 17, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krioutchkov (10,371,653) in view of Hopper et al. (8,773,125) and Yang et al. (Family include CN10933405A, published date 2/15/2019 or WO202/0125466A1, earliest effectively filed date 12/18/2018), as applied to claims 1-4, 6, 8, 9, 11, 15, 16, 18, and 19 above, and further in view of Bailey et al. (2015/0363520), Indo et al. (2015/0354353), Chen et al. (2018/0347351), and Kleinberg et al. (NMR Properties of Reservoir Florida, 1996).
Krioutchkov in view of Hopper et al. and Yang et al., as discussed above, disclose all elements of the instant invention except for a body that is part of a high pressure high temperature probe; the probe having a piston adjusts pressure in the chamber such that it corresponds to pressure of the fluid in the channel of the body; and the step of measuring fluid density of the fluid in the flowline using an amplitude of an NMR signal.
Bailey et al. discloses a borehole tool 10 having a fluid analyzer 208 (module 25) having a pressure sensor for measuring pressure of the reservoir fluid in the flowline 207; a temperature sensor for measuring temperature of the reservoir fluid in the flowline 207; and a density sensor for measuring live fluid density of the reservoir fluid in the flowline 207. The module 25 includes a probe 202. Note paragraphs [0053]-[0064].
Indo et al. disclose a downhole tool 50 having a pump 68 that operates as a piston that moves the formation fluid through the flowline 70. Note paragraphs [0030]- [0031].
Chen et al. discloses using an NMR signal amplitude from a fluid to determine proton density in the sensitive volume.  Note paragraph [0013].
Kleinbert et al. discloses using NMR logging tools to measure a signal amplitude and a signal decay curve.  The signal amplitude is proportional to the density of the hydrogen in the pore fluids and thus an indicator of porosity. Note Introduction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Krioutchkov in view of Hopper et al. and Yang et al. with that of Baily et al. by using the high pressure high temperature probe and Indo et al. by using the pump/piston of Indo et al.; and with that of Chen et al. and Kleinbert et al. to determine the porosity of the material tested for optimal downhole drilling.
Claims 13, 14, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giammar et al. (Impact of Microstructure on the Containment and Migration of CO2 in Fractured Basalts, July 2018) in view of Hopper et al. (8,773,125) as applied to claims 1, 6, 8, 9, 11, 12, 15, 16, 18, 19, and 23 above, and further in view of Indo et al. (2015/0354353), Chen et al. (2018/0347351), Kleinberg et al. (NMR Properties of Reservoir Florida, 1996), and Bailey et al. (2015/0363520). 
Giammar et al. in view of Hopper et al., as discussed above, disclose all elements of the instant invention except for a piston; a body that is part of a high pressure high temperature probe; and the step of measuring fluid density of the fluid in the flowline using an amplitude of an NMR signal.
Indo et al. disclose a downhole tool 50 having a pump 68 that operates as a piston that moves the formation fluid through the flowline 70. Note paragraphs [0030]- [0031].
Bailey et al. discloses a borehole tool 10 having a fluid analyzer 208 (module 25) having a pressure sensor for measuring pressure of the reservoir fluid in the flowline 207; a temperature sensor for measuring temperature of the reservoir fluid in the flowline 207; and a density sensor for measuring live fluid density of the reservoir fluid in the flowline 207. The module 25 includes a probe 202. Note paragraphs [0053]-[0064].
Chen et al. discloses using an NMR signal amplitude from a fluid to determine proton density in the sensitive volume.  Note paragraph [0013].
Kleinbert et al. discloses using NMR logging tools to measure a signal amplitude and a signal decay curve.  The signal amplitude is proportional to the density of the hydrogen in the pore fluids and thus an indicator of porosity. Note Introduction. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giammar et al. in view of Hopper et al. with that of Indo et al. by using the pump/piston of Indo et al. and of Baily et al. by using the high pressure high temperature probe; and with that of Chen et al. and Kleinbert et al. to determine the porosity of the material tested for optimal downhole drilling.

Claims 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hopper et al. (8,773,125) in view of Masuda (7,737,689), as applied to claims 1, 5, 6, 8, 9, 11, 15, 16, 18, and 19 above, and further in view of Chen et al. (2018/0347351), Kleinberg et al. (NMR Properties of Reservoir Florida, 1996), Bailey et al. (2015/0363520) and Indo et al. (2015/0354353).
Hopper et al. in view of Masuda, as discussed above, disclose all elements and method steps as the instant invention except for the step of measuring fluid density of the fluid in the flowline using an amplitude of an NMR signal; for a body that is part of a high pressure high temperature probe; the probe having a piston adjusts pressure in the chamber such that it corresponds to pressure of the fluid in the channel of the body. 
Chen et al. discloses using an NMR signal amplitude from a fluid to determine proton density in the sensitive volume.  Note paragraph [0013].
Kleinbert et al. discloses using NMR logging tools to measure a signal amplitude and a signal decay curve.  The signal amplitude is proportional to the density of the hydrogen in the pore fluids and thus an indicator of porosity. Note Introduction. 
Bailey et al. discloses a borehole tool 10 having a fluid analyzer 208 (module 25) having a pressure sensor for measuring pressure of the reservoir fluid in the flowline 207; a temperature sensor for measuring temperature of the reservoir fluid in the flowline 207; and a density sensor for measuring live fluid density of the reservoir fluid in the flowline 207. The module 25 includes a probe 202. Note paragraphs [0053]-[0064].
Indo et al. disclose a downhole tool 50 having a pump 68 that operates as a piston that moves the formation fluid through the flowline 70. Note paragraphs [0030]- [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Hopper et al. in view of Masuda with that of Chen et al. and Kleinbert et al. to determine the porosity of the material tested; with that of Baily et al. by using the high pressure high temperature probe and Indo et al. by using the pump/piston of Indo et al. for optimal downhole drilling.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ting et al. (CA2851252A1) disclose high pressure sample containment system for electromagnetic measurements. Pawar et al. (Machining Processes of Sapphire: An Overview, 2017) disclose different machining processes of sapphire.  
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 9, and 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852